Opinion filed May 12, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00105-CV
                                                    __________
 
                   PRECISION
SOLAR CONTROLS, INC., Appellant
 
                                                             V.
 
                      THE
STATE OF TEXAS, BY AND THROUGH
       THE TEXAS
DEPARTMENT OF TRANSPORTATION, Appellee

 
                                   On
Appeal from the 26th District Court
 
                                                        Williamson
County, Texas
 
                                                 Trial
Court Cause No. 04-197-C26
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Precision
Solar Controls, Inc. is the appellant in this appeal, and the State of Texas,
by and through the Texas Department of Transportation, is a cross-appellant in
this appeal.  They have filed a joint motion to dismiss the appeal pursuant to Tex. R. App. P. 42.1(a)(1).  In the
motion, the parties state that “[t]he parties have reached a compromise and
settlement of all disputes and controversies, and the conditions of the
settlement agreement have been satisfied.”  They additionally request this court
to render an order dismissing their appeals and assessing costs against the
parties incurring them.  Therefore, in accordance with the parties’ request, we
dismiss the appeal.
The
joint motion to dismiss is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM
 
 
May 12, 2011
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.